Title: From Benjamin Franklin to Smith, Wright, & Gray, 13 February 1769
From: Franklin, Benjamin
To: Smith, Wright & Gray


Friends,
Cravenstreet, Feb. 13. 69
Be so kind as to procure a Letter of Credit on Paris for Dr. Benjamin Rush, a young Physician from Pensylvania, of excellent Character, and a particular Friend of mine; the Sum Two Hundred Pounds. He sets out to-morrow. I will be answerable to you for what he may take up there on such Letter.
I inclose a Bill of £100 for which please to send me a Receipt per Bearer. Mr. Galloway, in whose favour the Bill was drawn has omitted to indorse it, but I suppose that on sight of his Letter, which I send with it, Messrs. Barclay may accept it.
Send me by the Bearer, Mr. Coombe, Twenty Guineas, one in Silver. I am, very respectfully, Yours, &c
B Franklin
 
Addressed: To / Messrs Smith, Wright & Gray / Bankers / Lombard street
